Citation Nr: 1038305	
Decision Date: 10/12/10    Archive Date: 10/22/10

DOCKET NO.  07-11 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for 
thoracolumbar scoliosis with degenerative changes.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to November 
1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision, by the San Diego, 
California, Regional Office (RO), which granted service 
connection for right flank pain and assigned a 10 percent 
evaluation, effective November 22, 1998.  Subsequently, in 
February 2007, the RO re-characterized the back disability as 
thoracolumbar scoliosis with degenerative changes and increased 
the evaluation for the disability from 10 percent to 20 percent, 
effective from November 22, 1998.  Because this is not the 
highest possible rating available under the rating schedule for 
this disability, and because the Veteran has not indicated that 
she is content with the 20 percent rating, the appeal continues.  
See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

On September 25, 2009, the Veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge, sitting at the 
RO.  A transcript of the hearing is of record.  At the hearing, 
the Veteran submitted additional evidence along with a waiver of 
initial review of this evidence by the RO.  See 38 C.F.R. 
§ 20.1304 (c) (2010).  

In January 2010, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for further evidentiary development.  
A supplemental statement of the case (SSOC) was issued in July 
2010.  

Because the Veteran's appeal involves the propriety of the 
initial rating assigned following the grant of service 
connection, the Board has characterized the issue in accordance 
with the holding of Fenderson v. West, 12 Vet. App. 119 (1999).  


FINDING OF FACT

The Veteran's service-connected back disorder is manifested by 
pain, tenderness and limited range of motion, but not to the 
extent that flexion of the thoracolumbar spine was limited to 30 
degrees or less; there is also no diagnosis of any ankylosis and 
no evidence of incapacitating episodes having a total duration of 
at least four weeks during any 12-month period.  Bedrest has not 
been prescribed.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for 
thoracolumbar scoliosis with degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292, 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5292, 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in an 
statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in April 2004 from the RO to the Veteran which was 
issued prior to the RO decision in March 2006.  That letter 
informed the Veteran of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  

Regarding the duty to assist, the Veteran was provided an 
opportunity to submit additional evidence.  It also appears that 
all obtainable evidence identified by the Veteran relative to her 
claim has been obtained and associated with the claims file, and 
that neither she nor her representative has identified any other 
pertinent evidence not already of record that would need to be 
obtained for a proper disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of her claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information 
that has not already been requested.  The Veteran has been 
afforded VA examinations on the issue decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded 
the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 
295 (2008).  The examinations were conducted by medical 
professionals who reviewed the medical records, solicited history 
from the Veteran, and provided information necessary to apply the 
rating criteria.  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim under 
the VCAA.  Therefore, no useful purpose would be served in 
remanding this matter for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

II.  Factual background

The Veteran entered active duty in October 1993.  The enlistment 
examination, dated in June 1993, noted a mild asymptomatic 
thoracic scoliosis.  The service treatment records show that the 
Veteran received treatment for complaints of right flank pain.  
The impression was right flank pain.  The separation examination, 
dated in October 1998, was negative for any complaints or 
findings of a thoracolumbar spine disorder; however, it was noted 
that the Veteran continued to experience symptoms of back pain.  

On the occasion of an initial VA examination in February 1999, 
the Veteran reported a history of right flank pain; she noted 
that since two years ago, she has developed occasional right 
flank pain.  It was noted that the right flank pain was without 
any history of accidents or trauma.  The Veteran reported chronic 
right flank pain that was non-radiating and the pain is current 
about once or twice a month and lasts one day.  Examination of 
the back revealed no evidence of bony deformity or muscle 
atrophy.  She had no tenderness in the flank.  The Veteran's 
examination was completely within normal limits.  The pertinent 
diagnosis was history of right flank pain of unclear etiology; 
she did not currently have pain.  

VA progress notes dated from September 2002 to April 2004 show 
that the Veteran was diagnosed with thoracic and lumbar 
scoliosis.  

In April 2004, the Veteran was afforded a VA examination for 
evaluation of her low back disorder.  She complained of 
intermittent pain in the same area at least twice a week; she 
noted that the pain seemed to be unrelated to any physical 
activities and lasted from one to two days.  There was no 
evidence of any obvious muscle spasms, guarding, or list.  The 
pain was present in the right posterior upper lumbar area 
somewhat corresponding to the area overlying the kidney or renal 
area.  There was very definite tenderness to direct pressure in 
the area.  No obvious muscle spasm was noted.  When standing 
erect in the forward flexed position, there was very definite 
evidence of a very mild right lumbar scoliosis with increased 
prominence of the right lumbar paravertebral musculature.  She 
demonstrated at least 30 degrees of extension and 30 degrees of 
lateral flexion bilaterally.  She also demonstrated at least 70 
degrees of forward flexion at the lumbosacral area.  The examiner 
stated that the Veteran definitely had evidence of a mild right 
lumbar scoliosis which could very possibly be in association with 
her symptomatology.  The examiner further stated that, based on 
the information provided, it would appear that the Veteran 
clearly first manifested this symptoms in military service.  

The Veteran was afforded another VA examination in August 2005 
for evaluation of pain in her right flank for the past 10 years.  
The Veteran indicated that the symptoms had become progressively 
worse and were located in the posterolateral aspect of the right 
flank.  She stated that she did not experience any radiation of 
symptoms to the lower extremities.  She did not use any type of 
supporting devices for the low back.  The Veteran denied any 
urinary tract symptoms.  The Veteran reported flare-ups 1 to 2 
times a week and may last for 1 to 2 days.  She noted that her 
work required her to be on her feet almost continuously through 
the day with limited bending activities.  The discomfort that she 
experienced did not prevent her from performing her regular work 
activities.  During the past 12 months, she reported at least 5 
episodes where, with increased symptomatology, she had taken off 
from work and gone home early.  

On examination, there was no evidence of any muscle spasm or 
discomfort.  There was slight tenderness in the right 
posterolateral lumbar musculature.  No swelling was noted.  No 
gross deformity of the thoracolumbar spine was noted.  She had 
forward flexion of at least 60 degrees without pain.  Extension 
was to 40 degrees, lateral flexion was 30 degrees, bilaterally, 
and lateral rotation was 30 degrees bilaterally with minor 
discomfort in the right lumbar musculature.  Deep tendon reflexes 
were hypoactive by symmetrical 2+.  Motor function and sensory 
distribution of the lower extremities were normal.  Straight leg 
raising in a sitting position was negative bilaterally at 90 
degrees.  Neurological evaluation was within normal limits.  The 
examiner stated that an exact diagnosis was difficult to 
determine, but it was entirely possible that the Veteran's 
symptoms were referred pains from the arthritic diskogenic 
changes at the thoracolumbar spine, or a chronic myofascial 
versus a chronic nonspecific, musculoskeletal strain of the right 
lumbar musculature.  

On the occasion of a VA examination in January 2007, the Veteran 
indicated that she continued to have right-sided flank pain and 
she occasionally experienced left-sided flank pain.  She stated 
that she had recurrences approximately two to three times monthly 
and she self medicates with Naproxen twice a day for one or two 
days.  She denied any urinary symptoms.  The Veteran stated that 
she does not use any assistive devices for her thoracic or lumbar 
spine.  She had not been treated with physical therapy, 
acupuncture or chiropractic treatment.  She denied any 
incapacitating flank pain over the last 12 months.  On occasion, 
she has had to leave work approximately once every two to three 
months secondary to her discomfort.  It was observed that posture 
and gait were within normal limits.  No paraspinous spasm was 
noted.  No deformity of the thoracolumbar spine was appreciated.  
Heel and toe gait were within normal limits.  Reflexes were 2+ at 
the knees and ankles bilaterally.  Forward flexion was 0 degrees 
to 90 degrees; extension was 0 degrees to 35 degrees.  Lateral 
bending was 0 degrees to 30 degrees bilaterally.  Rotation was 0 
degrees to 30 degrees bilaterally.  She complained of discomfort 
with repetitive left lateral flexion.  Straight leg raising was 
negative.  The pertinent diagnosis was right-sided flank 
discomfort and occasionally left-sided flank discomfort of 
unclear etiology with evidence of functional impairment with 
respect to left lateral flexion and left lateral bending.  
Previous radiographs have demonstrated thoracolumbar scoliosis 
with evidence of degenerative disc disease at T11-T12.  X-ray at 
this examination demonstrated mild kypho-scoliosis of 
thoracolumbar junction and degenerative changes L4-S1 with 
prominent posterior osteophytes.  

VA progress notes dated from March 2007 through January 2008 show 
that the Veteran continued to receive clinical evaluation and 
treatment for chronic back pain.  Her treatment included physical 
therapy, chiropractic manipulation, and pain management.  These 
records also indicate that the Veteran had undergone thoracic 
epidural steroid injections without benefit.  When seen in March 
2007, it was noted that the back pain was localized to the back 
and did not radiate to the lower extremities.  The examining 
physician indicated that it was possible that chiropractic 
manipulation worsened the thoracolumbar process.  Magnetic 
Resonance Imaging (MRI) dated May 20, 2007 showed mild disc 
bulges at L4-5 and L5-S1 without spinal canal narrowing, and 
right para-central disc protrusion at T10-11 without spinal canal 
narrowing.  The record also indicates that the Veteran was placed 
on state disability from March 20, 2007 to July 2, 2007 for pain 
management.  In June 2007, the Veteran received lumbar epidural 
steroid injection.  A VA progress note, dated in November 2007, 
reflects an impression of thoracic radiculopathy with secondary 
degenerative disc disease and myofascial overlay.  

Received in September 2008 were treatment reports from Dr. Scott 
P. Leary, dated from March 2008 to April 2008.  During a clinical 
visit in March 2008, the Veteran reported a history of 
spontaneous onset of pain in her middle back, which she described 
near the kidney area.  She described the pain as a stabbing pain 
in the right side.  There was also an aching band-like sensation 
of pain that radiated from the middle back around the lower ribs 
bilaterally.  Her pain was intermittent occurring approximately 
50 percent of the time on a daily basis.  She stated that her 
pain was generally slightly improved over the last year, but when 
it occurred it was very disabling and she could barely function.  
The Veteran denied any leg pain, tingling, numbness or weakness.  
She also denied any incontinence.  The Veteran indicated that she 
had undergone several courses of epidural injections; the first 
one gave her total relief of her symptoms, but the second one 
gave her no relief and actually worsened her symptoms.  The 
Veteran reported having had physical therapy, which she stated 
also made her symptoms worse.  There was point tenderness in the 
midline of the thoracolumbar junction as well as on the right 
flank.  The Veteran was able to flex to 90 degrees, extend to 20 
degrees and lateral bend within normal limits, although she 
described an aching pain in her back with those activities.  
Straight leg raising was negative bilaterally.  The impression 
was back pain with a possible degenerative disc disease in the 
lower thoracic spine.  

Of record are private treatment reports from Jason S. Graeme, 
PA.C, dated from January 2009 to September 2009.  Among these 
records is an operative report, dated in March 2009.  The 
preoperative report was middle back and chest wall pain, thoracic 
degenerative spine disease, and thoracic facet arthritis.  The 
Veteran underwent facet joint injections with intravenous 
sedation.  During a clinical visit in September 2009, it was 
noted that the Veteran was seen with complaints of back pain, 
status-post fusion with Dr. Leary in July 2008.  It was also 
noted that she had physical therapy prior to and after the 
surgery with no relief of her back pain.  

At her September 2009 personal hearing, the Veteran stated that 2 
years earlier her back problems became so bad that she was put on 
disability; she ended up losing her job because of her back.  The 
veteran indicated that she underwent back surgery in July 2008; 
she noted that a bad disc was removed, but the pain remained.  
The Veteran testified that she suffers from chronic pain and has 
to take strong pain medications that make her very tired.  The 
Veteran maintained that she could not work full time because of 
the need to be on pain medication; she was told that she would be 
on pain management the rest of her life.  The Veteran testified 
that she started working in her current job in February 2009, but 
she had already lost 10 days of work because of back pain.  The 
Veteran indicated that she was placed on bed rest in March 2007.  
The Veteran indicated that she also experienced back spasms; she 
noted that the spasms are so bad that she cannot move.  The 
Veteran related that her husband cannot help her when she is in 
pain because the slightest touch causes her to be in tears.  She 
related that her condition had worsened since her 2008 surgery.  

Received in March 2010 were VA progress notes dated from July 
2003 to January 2008.  These records show that the Veteran 
continued to receive clinical attention and treatment for chronic 
low back and thoracic pain.  During a clinical visit in March 
2007, the Veteran rated her back pain as a 10 on a scale from 1 
to 10; she also reported that the back pain was radiating up her 
back and down both arms.  The assessment was exacerbation of 
chronic lower back pain.  

The Veteran was afforded another VA examination in March 2010.  
It was noted that she has been treated by epidural steroid 
injections and nerve ablation treatment which did not help.  The 
Veteran has had no numbness, tingling or weakness related to her 
spinal injury and had had no radicular pain.  She has had normal 
bowel and bladder function but has a burning and aching pain in a 
band across her lower thoracic and upper lumbar area which is 
somewhat less severe than it was prior to the surgery.  The 
Veteran indicated that it is severe enough now that she takes 
Percocet 4 times per week; she does not drive because of her back 
pain and use of narcotic medication, and she has difficulty with 
sitting and standing on a repeated basis.  Her job entails taking 
a history and preparing patients for a visit.  She has had 
physical therapy for rehabilitation and had a back brace for 6 to 
8 weeks after the surgery but has not had one since then.  The 
Veteran reported that she has missed 20 days or so of work in the 
past year and frequently spent days on the couch or in bed with 
ice and on Percocet.  She is not able to do routine house 
cleaning chores.  

On examination, it was observed that the Veteran has a normal 
gait and thoracolumbar curves.  The pelvis was level.  She had 5 
scars over the lateral left ribcage; they were all described as 
well-healed and nontender.  No deep tissue involvement was noted 
as all were freely mobile.  No atrophy, hypertrophy or 
inflammation was noted.  There was some tenderness over the left 
ribcage and over the thoracolumbar paravertebral musculature with 
several trigger points noted with withdrawal response but no 
spasms were noted.  She was able to flex forward to 45 degrees 
with 15 degrees extension.  Right and left lateral bending was 15 
degrees and right and left rotation was 20 degrees.  She was able 
to repeat those motions with no further impairment.  There was 
some pain but normal strength, coordination and endurance were 
noted with no fatigability found.  Neurological evaluation was 
intact with 5/5 strength in all lower extremity muscle groups.  
Knee and ankle reflexes were 2+ and equal.  Sensation was intact 
in all dermatomes.  She had normal straight leg raising and 
extensor hallucis longus test.  

The pertinent diagnosis was degenerative disc disease and 
herniated disc at 10th and 11th thoracic with fusion as well as 
degenerative changes from 9th thoracic to 12th thoracic and 
fourth lumbar to first sacrum confirmed on radiographs.  She has 
no radicular pain and no indication of radiculopathy.  The 
examiner stated that the Veteran is significantly limited in many 
activities and has flare-ups which may cause her to stay home and 
take narcotic pain medications and lie on the bed or sofa.  She 
would not be able to participate in lifting or moving patients.  
She has been able to work as a medical assistant but does have 
pain with repeated bending, sitting, and standing.  The above 
limits are due to her disc disease and fusion.  

Received in August 2010 were additional treatment reports from 
Dr. Scott Leary dated from March 2008 through July 2009.  During 
a clinical visit in April 2008, the Veteran continued to complain 
of daily back pain, which was limiting her activities of daily 
living.  The impression was degenerative disc disease at T10-11, 
confirmed by positive discography with reproduction of her usual 
pain syndrome at the T10-11 level.  In July 2008, the Veteran 
underwent left video-assisted thoracoscopic surgery with 
minimally invasive approach and discectomy.  During a follow-up 
consultation in August 2008, the Veteran indicated that she was 
doing extremely well with virtually no back pain approximately a 
week ago.  She was tapering off her medications, but she then 
over-exerted herself performing house work and began having 
recurring pain.  Her pain was in the right parasagittal portion 
of her back.  She had no leg pain or neurologic deficit.  The 
impression was T10-11 degenerative disc disease, status post 
minimally invasive thoracoscopic fusion.  

III.  Analysis

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
her ability to function under the ordinary conditions of daily 
life, including employment, by comparing her symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  However, where an award of service connection for 
a disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. 
App. 49, 55 (1990).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance. It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.  However, the Board also notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a Veteran need only demonstrate 
that there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its merits, 
the preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 
54.  

Degenerative arthritis is to be evaluated based on the limitation 
of motion of the joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. If the joint is affected 
by limitation of motion but the limitation of motion is non-
compensable under the appropriate diagnostic code, a 10 percent 
rating applies for each such major joint or group of minor joints 
affected by limitation of motion.  In the absence of limitation 
of motion, a 10 percent rating applies for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent rating applies for x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

During the pendency of the Veteran's claim the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  

The changes made effective September 23, 2002, involve only 
changes to the rating of intervertebral disc syndrome (IVDS), 
rating this disability based on the occurrence of incapacitating 
episodes.  Under this formula, a 10 percent rating is for 
application with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 12 
months.  A 20 percent rating is for application with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent rating is for application with incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months.  A 60 percent rating is for 
application with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  Id.  A note to 
this formula defines an incapacitating episode as a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  Id.  IVDS may be rated under this formula or by 
combining the ratings for chronic orthopedic and neurologic 
manifestations of IVDS.  

The second change, effective September 26, 2003, renumbered all 
of the spine diagnostic codes, and provides for the evaluation of 
all spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2010), 
or, in the case of IVDS, a rating based on incapacitating 
episodes, whichever results in the higher rating.  Because these 
changes became effective during the pendency of the claim, the 
Board must determine whether the revised versions are more 
favorable to the Veteran.  See VAOPGCPREC 7-2003.  However, even 
if the Board finds a revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.

The new General Rating Formula is for use with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  A note calls for evaluation of any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  

Under the new General Rating Formula, a 10 percent evaluation is 
for application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle spasm 
or guarding severe enough to result in abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 40 percent evaluation is for application when there is forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable ankylosis 
of the entire spine.  

Alternatively, the rating criteria provide a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
rather than the General Rating Formula.  These criteria are 
similar to the 2002 changes.  Under this formula, a 10 percent 
rating is for application with incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent rating is for 
application with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is for application with 
incapacitating episodes having a total duration of at least four 
weeks but less than six weeks during the past 12 months.  A 60 
percent rating is for application with incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  Id.  A note to this formula defines an incapacitating 
episode as a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

Service connection has been made effective from 1998.  At that 
time, limitation of motion of the lumbar spine was evaluated 
utilizing the rating criteria found at Diagnostic Code 5292, and 
limitation of motion of the thoracic spine was evaluated based on 
criteria found at Diagnostic Code 5291.  38 C.F.R. § 4.71a 
(2002).  Under Diagnostic Code 5292, a 10 percent rating was for 
application when there was slight limitation of the lumbar spine, 
a 20 percent rating was for application when there was moderate 
limitation of motion, and a 40 percent rating was for application 
when there was severe limitation of motion.  Under Diagnostic 
Code 5291, slight limitation of motion of the dorsal spine 
warranted a noncompensable (zero percent) rating, and moderate or 
severe limitation of motion of the dorsal spine warranted a 10 
percent rating.  38 C.F.R. § 4.71a (2002).  These criteria were 
in place until the 2003 changes to the code were made.  

The Veteran has been assigned a 20 percent evaluation for her 
back disorder.  This evaluation contemplates forward flexion 
greater than 30 degrees or a combined range of motion not greater 
than 120 degrees under current criteria.  In order to warrant a 
higher evaluation, there must be the functional equivalent of 
limitation of flexion to 30 degrees or less due to such factors 
as limitation of motion, pain on motion, weakness, or excess 
fatigability.  See DeLuca, supra.  

Based on a review of the record, the Board finds that the Veteran 
does not demonstrate the criteria necessary for an evaluation in 
excess of 20 percent for her thoracolumbar scoliosis with 
degenerative changes.  Specifically, the Veteran has never 
demonstrated flexion of her thoracolumbar spine limited to 30 
degrees or less.  At worst, upon VA examination in March 2010, 
the Veteran's forward flexion was shown to be limited to 45 
degrees.  Even considering the effects of pain on use, the 
Veteran's forward flexion was not shown to be functionally 
limited to 30 degrees.  See DeLuca, supra.  In fact, during the 
March 2010 VA examination, the examiner noted that the Veteran 
was able to repeat the motions without further impairment.  He 
also noted that there was some pain, but normal strength, 
coordination and endurance were noted with no fatigability found.  
The Board has considered the lay and medical evidence.  However, 
the Veteran does not describe the functional equivalent of 
limitation of flexion to 30 degrees or less.  In addition, there 
is no evidence that she was diagnosed with ankylosis of the 
thoracolumbar spine or complained of an inability to move her 
spine.  Therefore, an increase to a 40 percent disability rating 
is not warranted under the General Rating Formula for Diseases 
and Injuries of the Spine.  

With regard to intervertebral disc syndrome, the Veteran must 
demonstrate incapacitating episodes lasting a total duration of 
at least four weeks during the past twelve months to warrant an 
increased rating.  In March 2010, it was noted that the Veteran 
had flare-ups which may cause her to stay home and take narcotic 
pain medications and lie on the bed or sofa.  However, there is 
no evidence of record showing the Veteran had incapacitating 
episodes with bed rest that was prescribed by a physician.  
Therefore, the Board finds that these rating criteria will not 
provide the Veteran with a rating in excess of 20 percent for her 
degenerative disc disease of the thoracolumbar spine.  

As for the possibility of separately rating neurologic 
impairment, the record does not reflect that the Veteran has 
experienced any radiculopathy or other neurologic deficit beyond 
the pain that was addressed by the examiners when range-of-motion 
studies were conducted.  As earlier as February 1999, her pain 
was described as "non-radiating."  In other instances, such as 
in March 2007, August 2008, and March 2010, when care providers 
or examiners thought to comment on neurologic deficits, no 
radiculopathy or deficit was found.  Consequently, a separate 
rating based on neurologic disability is not warranted.  

As for the old rating criteria for slight, moderate, or severe 
limitation of motion, the 20 percent rating that has been in 
effect contemplates "moderate" limitation of motion.  When 
examined in 1999, the Veteran was found to be "normal," and in 
April 2004, her limitation of flexion was to 70 degrees.  In 
August 2005, the limitation was to 60 degrees, and in March 2008, 
she had normal flexion.  The greatest limitation was noted in 
March 2010, when flexion was found to be limited to 45 degrees.  
This is about half of normal and has not been characterized as 
being "severe."  Consequently, there is no basis for finding 
that she had "severe" limitation of motion at any point during 
the claim period.  

The old criteria for evaluating disc syndrome, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002), allowed for a 20 percent rating for 
moderate disc syndrome, recurring attacks.  A 40 percent rating 
was assignable based on severe disability, recurring attacks, 
with intermittent relief.  Diagnostic Code 5293.  Throughout the 
record, the Veteran has described intermittent flare-ups, 
occurring as often as twice a week, and lasting for one to two 
days, but even when she was experiencing such problems, she also 
noted that she had only had to leave work early to go home 
because of pain five times over the last year.  See August 2005 
VA examination report.  This strongly suggests that the Veteran's 
"attacks" of disc disease recurred, but only intermittently.  
It may therefore be concluded that the relief between attacks was 
not "intermittent" as required for the 40 percent rating, but 
instead was prolonged.  

As for the Veteran's operation in July 2008, the record shows 
that it involved a minimally invasive approach through the means 
of video-assisted thoracoscopic surgery.  It was performed on 
July 16 and an August 18 follow-up note shows that her back pain 
had disappeared as of a week earlier.  The incisions were well 
healed, and there had been no indication that convalescence would 
be required for a month.  This evidence points to the conclusion 
that the surgery did not require convalescence of at least one 
month.  Therefore a higher rating (temporary total or on the 
basis of the criteria described above) cannot be assigned for any 
stage of the claim period.  38 C.F.R. § 4.30 (2010).  

The Board is aware of the Veteran's complaints as to the effects 
of her service-connected disability on her employment.  In this 
regard, while the VA examiner indicated that the Veteran would 
not be able to participate in lifting or moving patients and 
noted that she had pain with bending, sitting and standing, she 
has been able to work as a medical assistant.  Nonetheless, the 
Board finds that the Veteran's 20 percent rating contemplates 
loss of working time commensurate with her level of compensation.  
See 38 C.F.R. § 4.1. The Board finds that there is no evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the service-connected disability at 
issue that would take the Veteran's case outside the norm so as 
to warrant an extraschedular rating.  Her symptoms are the very 
ones contemplated by the criteria set forth above.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

A rating in excess of 20 percent for thoracolumbar scoliosis with 
degenerative changes is denied.  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


